USCA4 Appeal: 21-2295      Doc: 19         Filed: 06/01/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2295


        LUIS OVIDIO PALACIOS,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: May 17, 2022                                              Decided: June 1, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Petition dismissed by unpublished per curiam opinion.


        ON BRIEF: Daniel Christmann, CHRISTMANNLEGAL, Cornelius, North Carolina, for
        Petitioner. Brian Boynton, Principal Deputy Assistant Attorney General, Sheri R. Glaser,
        Senior Litigation Counsel, Dana M. Camilleri, Trial Attorney, Office of Immigration
        Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2295      Doc: 19         Filed: 06/01/2022      Pg: 2 of 3




        PER CURIAM:

               Luis Ovidio Palacios, a native and citizen of El Salvador, petitions for review of an

        order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

        Immigration Judge’s (“IJ”) decision denying his application for cancellation of removal

        under 8 U.S.C. § 1229b(b)(1). The Board agreed with the IJ that Palacios was not entitled

        to cancellation of removal as a matter of discretion. We dismiss the petition for review.

               The Attorney General may cancel removal of an applicant who meets four statutory

        criteria: 1) at least 10 years of continuous physical presence in the United States; 2) be of

        good moral character; 3) have no convictions for certain enumerated offenses; and 4)

        “establish[] that removal would result in exceptional and extremely unusual hardship to the

        [applicant’s citizen or lawful permanent resident] spouse, parent, or child[ren].” 8 U.S.C.

        § 1229b(b)(1). But even if the applicant satisfies these four statutory requirements, the

        Attorney General retains discretion to deny cancellation of removal.          See Gonzalez

        Galvan v. Garland, 6 F.4th 552, 557 (4th Cir. 2021).

               Under 8 U.S.C. § 1252(a)(2)(B)(i), entitled “Denials of discretionary relief,” we

        lack “jurisdiction to review any judgment regarding the granting of relief

        under . . . [§] 1229b,” which is the provision governing cancellation of removal at issue in

        these proceedings. But we retain jurisdiction to decide a challenge to the discretionary

        denial of cancellation of removal if that challenge presents a colorable constitutional claim

        or question of law that satisfies the exception in 8 U.S.C. § 1252(a)(2)(D) (stating that no

        provision limiting judicial review “shall be construed as precluding review of constitutional

        claims or questions of law raised upon a petition for review filed with an appropriate court

                                                     2
USCA4 Appeal: 21-2295      Doc: 19         Filed: 06/01/2022      Pg: 3 of 3




        of appeals”). See Gonzalez Galvan, 6 F.4th at 558. While we may retain jurisdiction to

        review whether an applicant has not met the exceptional and extremely unusual hardship

        requirement of § 1229b(b)(1) as a mixed question of law and fact, we have emphasized

        that such a ruling “is separate and distinct from the Board’s ultimate discretionary

        determination whether to grant or deny an application for cancellation of removal after an

        applicant meets the four statutory eligibility requirements.” Id. at 560. As for the

        discretionary determination, we reiterated that “when an applicant meets the statutory

        eligibility requirements for cancellation of removal, we plainly lack jurisdiction to review

        the ultimate discretionary action taken on his application,” unless authorized by

        § 1252(a)(2)(D). Id. at 558.

               The Board agreed with the IJ that Palacios did not meet his burden of demonstrating

        that he merits cancellation of removal as a matter of discretion. Even if we review Palacios’

        challenges to the agency’s findings on the statutory requirements for cancellation, we lack

        jurisdiction to review the discretionary denial of relief unless Palacios’ challenge to that

        denial is in the form of a colorable constitutional claim or question of law. Because

        Palacios does not assert such a challenge, we lack jurisdiction to review the Board’s

        determination that Palacios is not entitled to cancellation of removal as a matter of

        discretion. And because that discretionary determination is dispositive as to Palacios’

        petition for review, we dismiss the petition. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                           PETITION DISMISSED

                                                     3